NO. 12-17-00289-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ANGELIA DESHEA STEELE,                           §       APPEAL FROM THE 7TH
APPELLANT

V.                                               §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Angelia Steele appeals her conviction for possession with intent to deliver. In a single
issue, she contends the judgment should be modified to reflect the correct offense. We modify
the trial court’s judgment and affirm as modified.


                                         BACKGROUND
       Appellant was charged by indictment with possession of a controlled substance with
intent to deliver. Pursuant to a plea agreement, she pleaded “guilty” and was placed on ten years
deferred adjudication community supervision. The State later filed a motion to adjudicate guilt,
which included a request to revoke Appellant’s community supervision. Appellant pleaded
“true” to the allegations that she violated the terms of her community supervision. Following a
hearing, the trial court found that the allegations were “true,” revoked Appellant’s community
supervision, and sentenced her to imprisonment for fifteen years. This appeal followed.


                                      ERROR IN JUDGMENT
       In her sole issue, Appellant contends the judgment incorrectly reflects that she was
convicted of manufacture and delivery of a controlled substance instead of possession of a
controlled substance with intent to deliver.         Appellant was charged by indictment with
“possession of controlled substance with intent to deliver,” to which she pleaded “guilty.”
However, the judgment states that Appellant was convicted of manufacture or delivery of a
controlled substance in an amount greater than or equal to four hundred grams. Therefore, the
judgment is incorrect. The State concedes that the judgment should be modified to reflect the
correct charge.
         We have the authority to modify the judgment to make the record speak the truth when
we have the necessary data and information to do so. Ingram v. State, 261 S.W.3d 749, 754
(Tex. App.—Tyler 2008, no pet.); Davis v. State, 323 S.W.3d 190, 198 (Tex. App.—Dallas
2008, pet. ref’d). Texas Rule of Appellate Procedure 43.2 expressly authorizes an appellate court
to modify the trial court’s judgment. TEX. R. APP. P. 43.2(b). In this case, we have the necessary
data and information to modify the judgment to reflect that Appellant was charged with
possession of a controlled substance with intent to deliver. See id.; see also Bigley v. State, 865
S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex.
App.—Dallas 1991, pet. ref’d). We sustain Appellant’s sole issue.


                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the judgment to replace “man del cs
pg 1>=400G” with “possession of controlled substance with intent to deliver” in the “offense”
portion of the judgment, and affirm the judgment as modified.

                                                                JAMES T. WORTHEN
                                                                   Chief Justice

Opinion delivered March 29, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 29, 2018


                                        NO. 12-17-00289-CR


                                  ANGELIA DESHEA STEELE,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1493-07)

                      THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below be modified to replace “man del cs pg 1>=400G” with “possession of
controlled substance with intent to deliver” in the “offense” portion of the judgment; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial
court below for observance.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.